Citation Nr: 0822608	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  06-27 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES


1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left ankle 
disability.

3.  Entitlement to service connection for a dental disability 
for the purposes of compensation and VA outpatient dental 
treatment.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel

INTRODUCTION

The veteran had active military service from September 1956 
to December 1959.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which denied entitlement to service connection 
for dental cavitation, a right knee sprain, and a left ankle 
condition.  The subsequent statement of the case (SOC) and 
supplemental statement of the case (SSOC) came from the Los 
Angeles, California, RO, which presently has jurisdiction of 
the veteran's claim.

The issues have been re-characterized to comport to the 
evidence of record, particularly the veteran's VA Form-9.


FINDINGS OF FACT

1.  There is no competent evidence that the veteran currently 
has a right knee disability.

2.  There is no competent evidence that the veteran currently 
has a left ankle disability.

3.  The veteran does not have a dental condition or 
disability, to include periodontal disease or extracted 
teeth, as a result of combat wounds or other trauma during 
his active military service, and he does not meet the 
requirements for service connection for the limited purpose 
of receiving VA outpatient treatment.






CONCLUSIONS OF LAW


1.  A right knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307 
(2007).

2.  A left ankle disability was not incurred in or aggravated 
by service.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307 
(2007).

3.  The criteria for entitlement to service connection for a 
dental disorder, for purposes of both compensation and VA 
outpatient treatment, have not been met.  38 U.S.C.A. §§ 
1110, 1131, 1721, 5103, 5103A, 5107 (West & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by two 
letters dated in October 2004, and post-adjudication notice 
by letter dated in March 2006.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

No new disability rating or effective date for award of 
benefits will be assigned as the claims for service 
connection are denied.  Accordingly, any defect with respect 
to that aspect of the notice requirement is rendered moot.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

A medical examination was not provided regarding the 
existence or etiology of the claimed right knee, left ankle, 
and dental disabilities.  VA's duty to assist doctrine does 
not require that the veteran be afforded a medical 
examination, however, because, regarding the claimed right 
knee and left ankle disabilities there is no competent 
medical evidence that the claimed disabilities currently 
exist, and regarding the claimed dental disability, the 
evidence indicates that the veteran did not experience dental 
trauma in service, did not apply for dental treatment within 
one year of separation from service, and does not meet the 
requirements entitling him to VA dental treatment.  38 C.F.R. 
§ 3.159 (c) (2007); see, McLendon v. Nicholson, 20 Vet. App. 
79, 82-83 (2006).  
VA has obtained service medical records and assisted the 
veteran in obtaining evidence.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999); see 
also Pond v. West, 12 Vet. App. 341, 346 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Service Connection for Right Knee and Left Ankle 
Disabilities

The veteran seeks service connection for right knee and left 
ankle disabilities.  He claims that he is presently suffering 
from a right knee disability as a result of re-re-injuring a 
pre-existing injury during sea duty.  The veteran claims his 
current left ankle disability resulted from his spraining it 
at the Naval Training Center.  The veteran also contends that 
because his knee and ankle injuries are chronic and respond 
only to rest and exercise he has had to self-medicate during 
the intervening years since service, rather than seeking 
professional help.  

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 
(a).  Aggravation of a preexisting condition may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398 (1995).  

The medical evidence of record does not show any present 
diagnoses related to the veteran's right knee or left ankle.  
Service medical records (SMRs) do indicate an in-service 
injury to the veteran's right knee in October 1958.  It was 
noted that the veteran twisted his right knee and was given a 
diagnosis of a right knee sprain.  The sprain was treated 
with an ace bandage and heat, and the veteran was told to 
keep off the knee.  Likewise, SMRs indicate that in March 
1957 the veteran was given a diagnosis of left ankle 
inversion sprain.  The ankle was noted to be tender on 
anterior aspect of the lateral malleolus and x-rays were 
negative.  The veteran's December 1959 separation examination 
notes that clinical evaluation found normal lower 
extremities.

However, despite the in-service injuries, there is no medical 
evidence of record indicating that the veteran has been 
diagnosed with current conditions or disabilities related to 
his right knee or left ankle in the almost 50 years since he 
separated from service.  Regardless of the fact that the 
veteran had an injury to his right knee and left ankle in 
service, or that he may have had a pre-existing right knee 
injury, service connection cannot be granted if there is no 
present disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304, 3.306.  That a condition or injury occurred in service 
is not enough; there must be a current disability resulting 
from that condition or injury.  See Rabideau v. Derwinkski, 2 
Vet. App. 141, 144 (1992).  In the absence of proof of a 
present disability, there can be no valid claim.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  Furthermore, pain 
alone, without a diagnosed or identifiable underlying 
condition does not constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom; Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).

Although the veteran is competent to report the symptoms that 
he has experienced, he is not competent to offer an opinion 
as to matters requiring medical expertise, such as a 
diagnosis of a disability or disease.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the veteran's 
lay assertions have been considered they do not outweigh the 
evidence of record, which does not show any current diagnosis 
of, or treatment for, any right knee or left ankle 
disabilities.  See 38 C.F.R. § 3.385.

The preponderance of the evidence is against the claims; 
there is no doubt to be resolved; and service connection for 
right knee and left ankle disabilities is not warranted.  
Gilbert v. Derwinski, 1 Vet App. at 57-58; 38 U.S.C.A. § 5107 
(b), 38 C.F.R. § 3.102. 

B.  Service Connection for a Dental Disability 

The veteran seeks service connection for a dental disability 
for the purposes of compensation and VA outpatient dental 
treatment.  He claims that his teeth were perfect when he 
entered service and that he developed problems which were 
treated in service.  The veteran contends that at the very 
least he should have received treatment for the teeth 
previously filled or extracted while on active duty.

There are numerous private dental treatment reports and 
charts of record dated from 1996 to 2006, some of which are 
not interpreted and frequently illegible, but that do 
indicate that the veteran has a current dental disability.  
The reports and charts indicate that in May 1996 the veteran 
had dental procedures consisting of a crown replacement for 
teeth numbered 31 and 15, operative work on teeth numbered 12 
and 31, and delivery of crowns on teeth numbered 15, 30, and 
31.  Private dental charts dated from August 1999 to 
September 2006 note that the veteran had various procedures 
performed on teeth numbered 4, 5, 8, 9, 18, 19, 20, 21, and 
29.  A bill from a private dentist indicates that in July 
2004 and October 2005 the veteran had "extract surgical 
erupted" procedures performed.  Private dental records dated 
March 2006 note dental services were necessary for teeth 
numbered 4, 12, 13, 28, and 29, and that treatment for these 
teeth was provided.

The veteran's entrance examination dated in September 1956 
notes that none of the veteran's teeth were missing, and none 
were found to be restorable, non-restorable, replaced by 
dentures, or involved a fixed bridge or brackets.  However, 
the veteran's service dental records also note that in 
September 1956 an initial dental examination was performed.  
Under the section of missing teeth and existing restorations 
teeth numbered 1, 16, 17, 19, 30, and 32 were noted.  It 
appears that various services were rendered on teeth 30, 3, 
18, 19, 17, and 16 at various times in 1958 and 1959, and in 
May 1959 teeth numbered 1 and 32 were removed.  The veteran's 
September 1959 separation examination shows that teeth 
numbered 1, 16, 17, and 32 were missing.  

Missing teeth may be compensable for rating purposes under 
Diagnostic Code (DC) 9913 ("loss of teeth, due to loss of 
substance of body of maxilla or mandible without loss of 
continuity").  38 C.F.R. § 4.150.  However, the Note 
immediately following states, "these ratings apply only to 
bone loss through trauma or disease such as osteomyelitis, 
and not to the loss of the alveolar process as a result of 
periodontal disease, since such loss is not considered 
disabling."  38 C.F.R. § 4.150, DC 9913.  There is no 
evidence of record that the veteran's loss of teeth is the 
result of loss of substance of body of maxilla or mandible.  
Therefore, the veteran does not have a service-connected 
compensable dental disability or condition (Class I). See 38 
C.F.R. § 17.161(a).

To have had dental extractions during service is not 
tantamount to dental trauma, because trauma of teeth, even 
extractions, in and of itself, does not constitute dental 
trauma.  VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).  The 
veteran does not contend, nor does the record indicate, that 
he experienced any dental trauma in service.  Therefore, the 
veteran does not have a service-connected, non-compensable 
dental condition or disability adjudicated as resulting from 
combat wounds or service trauma (Class II(a)).  38 C.F.R. § 
17.161(c).

The veteran has not presented any competent evidence that he 
has a dental disorder for which service-connected 
compensation may be granted.  

Although the veteran has perfected an appeal as to a claim 
for service connection for a dental disorder, a claim for 
service connection for a dental disorder is also a considered 
a claim for VA outpatient dental treatment.  See Mays v. 
Brown, 5 Vet. App. 302 (1993).

One-time dental treatment is available to veterans, but 38 
C.F.R. § 3.381 limits the outpatient dental treatment 
available for treatable or replaceable missing teeth to one-
time treatment only, unless the veteran meets certain 
criteria or there was in-service dental trauma or a combat 
dental injury.  See 38 C.F.R. § 17.161(b).  For veterans 
discharged in 1959, the application for this one-time (Class 
II) dental treatment must have been submitted within one year 
after service discharge.  The veteran applied for dental 
treatment in October 2004, approximately 45 years after 
separation from service.  See 38 C.F.R. § 17.161(b); see also 
Woodson v. Brown, 8 Vet. App. 352, 355 (1995) affirmed in 
part, dismissed in part by 87 F.3d 1304 (1996) (for veteran's 
who were discharged prior to October 1, 1981, the applicable 
time limit to file a dental claim cannot be tolled based on 
the service department's failure to notify a veteran about 
his right to file such a claim).

A veteran is also entitled to VA outpatient dental treatment 
if he qualifies under one of the other categories outlined in 
38 U.S.C.A. § 1712 and 38 C.F.R. § 17.161.  The evidence does 
not demonstrate that the veteran can avail himself of any of 
the other categories by which VA dental treatment can be 
provided.  Class II(b) and Class II(c) require that the 
claimant be a prisoner of war, a status not accruing to the 
veteran.  See 38 C.F.R. § 17.161(d), (e).  Class IIR 
(Retroactive) eligibility requires that a prior application 
for VA dental treatment have been made and such treatment 
provided.  See 38 C.F.R. § 17.161(f).  Review of the record 
does not show that the veteran had sought VA dental treatment 
prior to the current claim.  There is no evidence 
demonstrating that the veteran has a dental condition that 
impairs or aggravates a service-connected disability (Class 
III) as the veteran has no service-connected disabilities.  
See 38 C.F.R. § 17.161(g).  Likewise, the veteran's service 
connected disabilities are not rated as 100 percent disabling 
by schedular evaluation or due to individual unemployability 
(Class IV), nor is he a Chapter 31 vocational rehabilitation 
trainee (Class V).  See 38 C.F.R. § 17.161(h), (i).  He is 
also not receiving, nor is he scheduled to receive, VA care 
and treatment under 38 U.S.C.A. Chapter 17 (Class VI).  See 
38 C.F.R. § 17.161(j).

Therefore, the criteria for service connection for a dental 
disorder, for the purposes of entitlement to VA outpatient 
dental treatment, have not been met.

The preponderance of the evidence is against the claim for 
service connection for a dental disability, including for the 
purposes of obtaining VA dental treatment; there is no doubt 
to be resolved; and service connection for dental disability 
is not warranted.  Gilbert v. Derwinski, 1 Vet App. at 57-58; 
38 U.S.C.A. § 5107 (b).


ORDER

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for a left ankle disability 
is denied.

Entitlement to service connection for a dental disability for 
the purposes of compensation and VA outpatient dental 
treatment is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


